UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6181



RALPH ANTHONY DIAZ, SR.,

                                              Plaintiff - Appellant,

          versus


WASHINGTON COUNTY DETENTION CENTER; FIRST
SERGEANT BLAIR; D. LOGAN, Deputy; SERGEANT
WEICHT; SERGEANT WHITTINGTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-2179-S)


Submitted:   April 27, 2001                   Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph Anthony Diaz, Sr., Appellant Pro Se. Michael Gerard Comeau,
John Trahey Beamer, II, LAW OFFICES OF MICHAEL G. COMEAU, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ralph Anthony Diaz, Sr., appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. Diaz v. Washington County De-

tention Ctr., No. CA-00-2179-S (D. Md. filed Jan. 9, 2001; entered

Jan. 10, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2